Appeal Dismissed and Memorandum Opinion filed July 26, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00318-CV

                     LONE STAR PAVERS INC., Appellant
                                         V.
                           JOSE MURILLO, Appellee

                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-01837

                  MEMORANDUM OPINION

      This appeal is from a judgment signed March 7, 2018. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court that appellant did not make arrangements to pay for the record.

      On June 28, 2018, this court issued an order stating that unless, within fifteen
days, appellant paid or made arrangements to pay for the record and provided this
court with proof of payment, the appeal would be dismissed. See Tex. R. App. P.
37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, we dismiss the appeal.

                                 PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.